                                    UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                         GREENEVILLE DIVISION
    RICKY UPCHURCH, as executor of the          )
    estate of JUANITA UPCHURCH, and for         )
    the use and benefit of the next of kin of   )             2:19-CV-00149-PLR
    CLAYTON UPCHURCH                            )
                                                )
                  Plaintiff,                    )
                                                )
           vs.                                  )
                                                )
                                                )
    NATIONAL RIFLE ASSOCIATION
    (NRA) and LIFE INSURANCE
    COMPANY OF NORTH AMERICA
    (LINA),

                  Defendants.




                                             ORDER

         Plaintiff has filed a Second Motion to Amend/Revise Complaint [Doc. 20] and

  Defendants have filed a response in opposition to the motion [Doc. 27]. A telephone

  conference will be held in chambers to address these pleadings on Wednesday, January 8,

  2020 at 8:30 a.m. Counsel shall call 1-888-278-0296 and use access code 1539438 to

  participate in the telephone conference.


  SO ORDERED:



                                             /s Cynthia Richardson Wyrick
                                             United States Magistrate Judge




Case 2:19-cv-00149-PLR-CRW Document 28 Filed 01/07/20 Page 1 of 1 PageID #: 132
